 Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 1 of 31 PageID 217



                     THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

JAMES LOWE AND JOSEPHINE            §
LOWE,                               §
                                    §
      Plaintiffs,                   §
                                    §
v.                                  § Civil Action No. 3:18-cv-1254
                                    § Judge Cummings
LG ELECTRONICS U.S.A., INC., LG     §
ELECTRONICS INC., and LG            §
ELECTRONICS ALABAMA, INC.,          §
                                    §
      Defendants.                   §




                           APPENDIX
     In Support of Plaintiffs’ Motion for Summary Judgment




                                                                      APPX 001
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 2 of 31 PageID 218




                    Exhibit 1




                                                                 APPX 002
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 3 of 31 PageID 219




                                                                 APPX 003
 Case 3:18-cv-01254-C Document 13 Filed 06/14/19              Page 4 of 31 PageID 220



    •   Exhibit 5 is a true and correct copy of the Bill of Lading with my/Mr. Lowe’s signature

    •   Exhibit 6 is a true and correct copy of receipts and invoices for service and repairs
        needed as a result of the LG dishwasher leak.

    •   Exhibit 7 is a true and correct copy of e-mails with Kathy Krickovic, LG.




PLAINTIFFS’ DECLARATION                                                              Page 2
                                                                                    APPX 004
  Case 3:18-cv-01254-C Document 13 Filed 06/14/19                 Page 5 of 31 PageID 221



                          STATEMENT OF JIM AND JOSEPHINE LOWE

1. We, Jim and Josephine Lowe (collectively, the “Lowes”) inherited a duplex property located
   at 4137 and 4139 Emerson Avenue, Dallas, Texas 75205 (the “Property”). The Lowes began a
   luxury remodel of the Property, to prepare it for high-value rental, which included a full
   kitchen remodel of both units.
2. On or about April 10, 2013, as part of a luxury remodel to the Property, the Lowes purchased
   from The Home Depot LG dishwasher Model No. LDS5040ST, Serial No. 303KWSB2H750 (the
   “Product”). The Lowes had the dishwasher installed for ordinary use in the kitchen of the
   second-floor unit (4139).
3. Because the property was temporarily held up in probate court, the remodel was delayed
   until 2016.
4. Around September 2016, the Lowes completed the large-scale remodel, including installation
   of a new ceiling, new walls, and new cabinetry, among other luxury kitchen updates. In or
   around September 2016, the Lowes discovered water in the first-floor unit and suspected a
   leak from the Product.
5. Mr. Lowe immediately hired a plumber. The plumber reported to the Lowes that there were
   no piping or plumbing problems. Instead, according to his evaluation, the defective Product
   was causing the water leak. Therefore, Mr. Lowe called LG. LG refused to send a technician
   out, stating that they did not service this area (Dallas, Texas). So, Mr. Lowe called Sears Home
   Services, a qualified LG appliances seller. Consistent with the plumber’s findings, the Sears
   repairman reported that the defect on the back valve of the LG dishwasher was the source of
   the leak. He noted in writing, “LEAKING REALLY BAD . . . Water valve is leaking and has been
   for awhile. Possible defect.” The Lowes paid the repairman approximately $59.00.
6. Mr. Lowe notified LG. On or about October 7, 2016, LG Factory Technician Jerry Campbell
   inspected the Product and Property and likewise found that a defective valve on the back of
   the Product caused the water damage and needed to be replaced. The LG technician ruled
   out any other causes of the water damage. The LG technician removed the defective valve
   and ordered a replacement valve. The technician noted, “cust has damage to floor and apt
   under unit there before service replace water valve no other leak found at time of service.”
   Mr. Campbell installed the new valve on or about October 14, 2016. He charged $194.85 for
   parts and service. On October 17, 2016, Mr. Lowe had to hire a plumber, Frank Cano, to hook
   up the dishwasher after the replacement was installed. Mr. Lowe was charged $200.
7. The Product’s water damage was extensive, impacting both units and destroying the
   remodel. The water leak caused irreparable damage to the newly installed cabinets,
   sheetrock, insulation, and other Property features in both units.
8. The water leak also caused the growth of exceptionally hazardous black mold. Mr. and Mrs.
   Lowe were both exposed to the black mold and toxic air. Mrs. Lowe was forced to seek
   medical treatment for the health problems she developed as a direct result of exposure to
   the mold. Mrs. Lowe suffers from an auto-immune disorder. Before the Lowes knew about
   the water leak or black mold growth, Mrs. Lowe spent time in the Property to monitor the



                                                                                       APPX 005
  Case 3:18-cv-01254-C Document 13 Filed 06/14/19            Page 6 of 31 PageID 222




   remodel progress and assist in design and repair plans. Immediately after exposure to the
   black mold, Mrs. Lowe had a toxic reaction and suffered health problems lasting several
   months. To date, her medicalcosts total approximately$3,672.00. Mr. Lowe,too, has been
   negatively impacted by the stress, time, and cost of the damage from the Product. Mr. and
   Mrs. Lowe both suffer from heart-related problems, and the Product defect and resulting
   damage have caused them both great stress. Mr. Lowe has been receiving medical
   treatment.
9. In October 2016, the Lowes hired Wayne Lambert, a respected and qualified contractor to
   evaluate the property damage resulting from the defective Product and to provide a repair
   estimate. Because the damaged materials contained mold and were a continuing hazard to
   their health and to the Property, the damaged materials had to be removed right away. The
   Lowes paid Mr. Lambert $1,700 out-of-pocket on or about October 15, 2016. The damaged
   materials contained much of the new cabinetry and other items the Lowes had installed as
   part of the remodel.
10. Although the damaged materials have been removed, significant repair needs remain.
    Lambert estimated the cost to replace the damaged materials to be $8,127.70.
11. The Lowes have been unable to fix the Property and rent it to tenants because LG has not
    submitted the requisite payment to cover these expenses.
12. To date, the Lowes have not been financially able to incur the additional out-of-pocket
    expense to repair the damaged property. The loss of rental income is at least $6,200 per
    month ($3,100 per unit) since November 2016.




                                                 Date
                                                         I     7




                                                                                APPX 006
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 7 of 31 PageID 223




                    Exhibit 2




                                                                 APPX 007
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 8 of 31 PageID 224




                                                                 APPX 008
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 9 of 31 PageID 225




                                                                 APPX 009
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 10 of 31 PageID 226




                     Exhibit 3




                                                                  APPX 010
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 11 of 31 PageID 227




                                                                  APPX 011
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 12 of 31 PageID 228




                                                                  APPX 012
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 13 of 31 PageID 229




                                                                  APPX 013
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 14 of 31 PageID 230




                                                                  APPX 014
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 15 of 31 PageID 231




                                                                  APPX 015
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 16 of 31 PageID 232




                     Exhibit 4




                                                                  APPX 016
                  ..
I




                       fl
                          _,,                              Case 3:18-cv-01254-C Document 13 Filed 06/14/19                                          Page 17 of 31 PageID 233
                                         SPECIAL SERVICES CUSTOMER INVOICE                                                                                      Page 1 of 3        No. 6504-192966
      ...:t
      .......
      ......                             Store 6504 COIT AD                                        Phone: (214) 575-3070                                                      VAL:ulHIO,'ll AFU:A
                                                                                                                                                                                                .                        .
                                                                                                                                                                                                                             13
                                         2220 N COIT RD                                            Salesperson: JPL0919
                                                                                                                                                                    ..                                             '
                                                                                                                                                                                                                             P!i
      a.
                                         RICHARDSON, TX 75080                                      Reviewer:                                                       ORDE� ID: 6504-192966
                                                                                                                                                                                RECALL AMOUNT                      7?.8.�!3
                       Tllis is onty a QUOTE for the merchandise and services printed below. This becomes an                                                       CUSTOMER �GREEhENT D!SCOU�T                     -69.%
      '°
      an               Agreement upon payment and an endorsement by a Home Depot register validation.
                          .--                                                                                                                                               ttDOL !'IDSE sue.TOTAL
                                                                                                                                                                                         SUBTOTAL
                                                                                                                                                                                         SALES TAX
                                                                                                                                                                                                                      O.Cl(I
                                                                                                                                                                                                                   659,{18
                                                                                                                                                                                                                    54.Z1
      �
                                                                                                                                       HolM P101e

      ......                    LOWE JIM                                                                                           (972) 897-0000                                        TOTAL                    $713.45
                                                                                                                                                                   X:XXXXXXXXXXX76! t) t1ASTERC ARO                713.4!5
      N                                4139 EMERSON AVE                                        Wo,�Ph�nt
                                                                                                                    {972} 991-7565 (-                              ALITfi CODE 057c9Pi418507?                            T4
                                                                                               Comca'l)'Nlltl'o
                                                                                                                                                                   P.O,*/.j08 �ME: NO

                                    ---
                                    DALLAS                                                     Jcb DB!<:ripliert


                                   TX                              Zip
                                                                              75205       eou,iy    DALLAS                                                      QUOTE ls valid for this date:04110/2013
        A
        A
       N
       0               VENDOR .DIRECT SHIP #1 J MERCHANDISE AND SERVICE SUMMARY                                                                                  We reserve tha right to limit the quantilies �i\,landise

       ...,,
       ...:t                                                                                                                                                     sold to customers

                                                                              TO:CUSTQMER
       an              S/0 • MERCHANDISE TO QE SHIPPED:               S/0 G.E. APPLIANCES      REF # S01
       ...:t
       ......            REF i I      SKU      I QTY I UM I                            DESCRIPTION                                                                                                        EXTENSION
       N
                         S0101    0000-205-954     1.00 EAIM939 / M939-D1SHWASHER INST KIT & ADAPTER/ M939-D1SHWASHER                                                                                          $19.99
                                                            INST KIT & ADAPTER
                         so:,og I 0000-206-436 I   1.00I EA/M936 / M936·01SHWASHER 11 OV CORD/ M936·D1SHWASHE1)                                                                                �                       �
                         S0103     I
                                  0000-663-701         I             I
                                                   1.00 EAi DELIVERY l APPLIANCE DELIVERY/ FREIGHT                                                                                             $0.00                   10.00
                       VENDOR· SPECIAL INSTRUCTIONS: SECOND FLOOR
       N
       �                                                                 UM
       �                                          .00                    EA LDS5040ST / LDS5040ST / LO
       �               VENDOR • SPECIAL INSTRUCTIONS:                     SECOND FLOOR
       ;:!:            VENDOR WILL StlP MDSE TO:                          JIM LOWE
       N
                       ADDRESS: 4139 EMERSON AVE
        ;              STATE: I_X itP: 75205                                                                                   SALES TAX RATE: 8.250                                                              1728.98

        '°
       0
       an



          ..
        ......




                                                                                                                                                                                               1 1 1111111
        0
                                                           ��
        "-

                                         �(#
        0
        0
        ......I
                       Check your CUITent order stlltus onHne at
    ,. c!;              www.homedepat.com/orderstatus
        ...,,
           I
                                                                                                                                                                                                       (9001} 0100377939
                                                                                                                                                                                                APPX 017
        � Page 1 of 3                    No. 6504-192966                                                           CustomAr r.l'">nv
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 18 of 31 PageID 234




                     Exhibit 5




                                                                  APPX 018
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 19 of 31 PageID 235




                                                                  APPX 019
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 20 of 31 PageID 236




                     Exhibit 6




                                                                  APPX 020
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 21 of 31 PageID 237




                                                                  APPX 021
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 22 of 31 PageID 238




                                                                  APPX 022
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 23 of 31 PageID 239




                                                                  APPX 023
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 24 of 31 PageID 240




                                                                  APPX 024
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 25 of 31 PageID 241




                     Exhibit 7




                                                                  APPX 025
Case 3:18-cv-01254-C Document 13 Filed 06/14/19                                        Page 26 of 31 PageID 242




---------- Forwarded message ----------
From: Katarzyna Krickovic <kathy.krickovic@lge.com>
Date: Fri, Sep 16, 2016 at 3:52 PM
Subject: RE: PL2016-02682; LOWE, JIM & JOSEPHINE
To: Jim Lowe <jimandjosephine@gmail.com>



Please call customer service # 800-243-0000 regarding service technician as I do not handle
service calls.




Kathy Krickovic
Asst. Claims Manager - Product Liability
LG Electronics U.S.A., Inc.
910 Sylvan Avenue
Englewood Cliffs, NJ 07632
(201) 816-2049
fax (201) 816-2290


From: Jim Lowe [mailto:jimandjosephine@gmail.com]
Sent: Wednesday, September 14, 2016 10:11 PM
To: Katarzyna Krickovic/LGEUS Product Liability Team(kathy.krickovic@lge.com)
Subject: Re: PL2016-02682; LOWE, JIM & JOSEPHINE


Dear Ms. Krickovic,

We are getting your LG-form and other documents, ready to send to you.

I believe that you had mentioned that an LG-representative would be

contacting us to examine the dishwasher and our home damages, this
September 12-week. However, we have yet to hear from anyone....

Could you please provide us with the current status of an LG-representative,

coming to our duplex? I am unable to go into the house, until the moldy sheetrock, wood trim, the ceiling, the cabinets, etc., are
removed from the house.

These items have to be pulled from the house, and special fans have to be used to draw the contaminated-air to the outside,
according to one contractor.

We do need the LG-representative to visit us, so that the removal of the
toxic, moldy debris-process can begin. According to the contractor, this has to be done, first, before he can submit a bid for the work.
Also, the contractor had verified that the valve was a defective valve.

Thank you.....

Josephine Lowe


                                                                                                                    APPX 026
Case 3:18-cv-01254-C Document 13 Filed 06/14/19                                     Page 27 of 31 PageID 243

Josephine Lowe




On Fri, Sep 9, 2016 at 3:30 PM, Jim Lowe <jimandjosephine@gmail.com> wrote:

Dear Kathy,

I have received your email. Thank you for your help and support!

If there is anything else that you might need, please let me know.

With Best Regards,

Josephine Lowe



On Fri, Sep 9, 2016 at 3:09 PM, Katarzyna Krickovic <kathy.krickovic@lge.com> wrote:

As per our conversation please see attached. Please send the defective part to me at the address below for our inspection via
trackable means.



Please confirm receipt of this email.



Thank you,




Kathy Krickovic
Asst. Claims Manager - Product Liability
LG Electronics U.S.A., Inc.
910 Sylvan Avenue
Englewood Cliffs, NJ 07632
(201) 816-2049
fax (201) 816-2290




                                                                                                                APPX 027
Case 3:18-cv-01254-C Document 13 Filed 06/14/19   Page 28 of 31 PageID 244




                     Exhibit 8




                                                                  APPX 028
   Case 3:18-cv-01254-C Document 13 Filed 06/14/19                Page 29 of 31 PageID 245
                                                                           Service Bulletin
                                                                                     WASHING MACHINE
                                   General information                         Bulletin Number:IDSW20130178

* Subject: Inlet Valve improvement

* Bulletin Registration Date: October. 30.             * Effective from Date: October. 30. 2013
2013

•Applicable for models

Buyer Model : LDF7551xx, LDF7561xx, LDS5040xx, LDS5540xx, LDS6040xx, LDS5560xx


LGE Model : D1471xx, D1472xx, D1435xx, D1470xx, D1475xx




* Applicable Serial Number : ALL

Applicable in warranty:          YES     NO          Also applicable outside               YES      NO
                                                     of warranty:
                                 -                                                                -
Applicable only with symptoms     YES     NO         Applicable with every repair:         YES      NO
below:
                                  -                                                               -

                                  Technical information

1. Symptoms / Customer Complaint:
Water is leaking from Inlet Valve connection



2. Problem / Cause:
1. Bushing cracks due to over tightening of the elbow to the Inlet valve.
2. Lack of sealing due to insufficient Teflon tape or elbow was improperly installed.




3. Solution
1. If the inlet valve is leaking from the elbow, replace the inlet valve. The new inlet valve
   is designed so the 90° elbow is not necessary.
    (Old inlet valve: 5221DD1001C  New inlet valve: 5221DD1001E)
                                                                                APPX 029
                                               1/3
   Case 3:18-cv-01254-C Document 13 Filed 06/14/19                  Page 30 of 31 PageID 246
                                                                           Service Bulletin
                                                                                       WASHING MACHINE

* 4. Solution step by step:
Step1 : Check the Inlet Valve shape

                                                                                          Effective
                           OLD                     NEW                SVC Part No.
                                                                                          Serial No.

                                                                    Old Inlet Valve:
                                                                     5221DD1001C           203xx~
     Float
                                                                    New Inlet Valve:        307xx
                                                                     5221DD1001E


Step 2 : Replace the new Inlet Valve if water is leaking from Inlet Valve connection.

Step3 : Check the new Inlet Valve condition.




 5. New Software Release :



* 6. Visual Before and After: (S/N : ALL)                         Inlet Valve




                                                 <Before>                               <After>


* 7. Part Usage:                                       Old part           New part

                                      Old unit            O                 O

                                      New unit            X                 O



                                                                                APPX 030
                                                 2/3
    Case 3:18-cv-01254-C Document 13 Filed 06/14/19          Page 31 of 31 PageID 247
                                                                    Service Bulletin
                                                                           WASHING MACHINE

                                                                          YES       NO
 * 8. Destroy Old Parts:
  1) Old parts can not be used for the repair
                                                                          -
     stipulated in this service bulletin.




 * 9. SVC Bulletin History:

  Prior Bulletins:   Bulletin Number:   Date:         Content:




Appendix. SVC Parts
 1) Inlet Valve (5221DD1001C  5221DD1001E)




                                                                       APPX 031
                                                3/3
